Mr. Justice Scott delivered the opinion of the Court: Only questions of fact are involved in this case, and no extended discussion will be necessary. This is a creditor’s bill, brought by Delerhe P. Cubberly, to subject a stock of goods claimed by Isabella Scott, to the payment of a judgment in favor of complainant and against James A. Scott, who is the husband of the principal defendant. Since April or May, 1874, Isabella Scott has been car-lying on business in the name of “Scott &'Co.,” her husband being with her in the store as her clerk. Prior to that date, the judgment debtor had been engaged in the same line of business with perhaps two different partners, and had failed. The only question in the case is whether the present stock of goods is, in fact, the property of claimant. There is evidence tending to show that the goods with which to commence the present business, were bought with money belonging to her and derived from sources other than her husband. The ownership of the property and the good faith of the transaction were involved in the decisions of the Superior and Appellate Courts. Both courts found adversely to the position taken, that James A. Scott was the owner of the stock of goods, and, of course, they must have found affirmatively that claimant was the bona fide owner. After a careful consideration of the testimony, no reason is perceived for differing from the conclusions reached by the lower courts. Under our laws, a married woman may own her separate estate, and may invest any funds she may have in business, and when that is done, as the evidence tends to show was done in this case, her property can not be subjected to the payment of her husband’s debts. The fact her husband was a clerk in the store does not affect the rights of claimant. She could as rightfully employ per husband to act as her clerk and to assist in the transaction of the business as any other person. The good faith of the transaction is always a question of fact. Upon this branch of the case, there is no just reason for, being dissatisfied with "the decision of the trial court. The judgment of the Appellate Court will be affirmed. Judgment affirmed.